DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status……………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….….….. 2
Reasons for Indicating Allowable Subject Matter……………………………….……….. 3
Conclusion………………………………………………………………………………………..... 8

	
Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendement filed October 16, 2020. Claims 1-20 are pending. In response to Amendment, the previous rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 2009/0080734) in view of Yoshimura et al (US 2018/0125457) are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wonki Park on 2/3/2020.

The application has been amended as follows: 
1. 	(Currently Amended) An apparatus for providing additional information for region of interest, the apparatus comprising:
a memory configured to store instructions; and
at least one processor electrically connected to the memory, 
wherein the at least one processor, upon executing the stored instructions, is configured to: 

detect one or more regions of interest from a second medical image of the patient, 
extract one or more features of each of the one or more regions of interest detected from the first medical image based on the one or more regions of interest detected from the first medical image and the one or more regions of interest detected from the second medical image, 
determine additional information needed for a diagnosis of each of the one or more regions of interest detected from the first medical image based on the one or more features extracted from each of the one or more regions of interest, 
provide the determined additional information, and 
at least one of: 
acquire the determined additional information for each of the one or more regions of interest by changing an imaging mode of an ultrasonic imaging device based on the determined additional information, or
control a display to display a message for notifying a user of an imaging mode, needed to acquire the determined additional information, of the ultrasonic imaging device, and change the imaging mode of the ultrasonic imaging device based on a user’s selection.
wherein the determined additional information comprises examination-related information of the patient previously stored in a medical database.

2. 	(Original) The apparatus of claim 1, further comprising: 
a display configured to display the determined additional information.

3. 	(Previously Presented) The apparatus of claim 2, 
wherein the determined additional information is displayed as a hyperlink at a bottom of each of the one or more regions of interest, and
wherein the at least one processor, upon executing the stored instructions, is further configured to provide the determined additional information on a region of interest, among the one or more regions of interest, corresponding to a hyperlink selected by a user through the display.

4. 	(Previously Presented) The apparatus of claim 1, 
wherein the at least one processor, upon executing the stored instructions, is further configured to merge the one or more regions of interest detected from the second medical image into the first medical image, and  
wherein the second medical image comprises one or more medical images captured prior to the first medical image.

5. 	(Previously Presented) The apparatus of claim 4, wherein the first medical image and the second medical image are captured by different modalities.

6. 	(Previously Presented) The apparatus of claim 4, wherein the second medical image comprises one or more images of a portion identical to a portion captured by the first medical image.

7. 	(Previously Presented) The apparatus of claim 1, further comprising:  
a memory configured to store at least one rule that defines features of regions of interest and at least one additional information required for the features.

8. 	(Previously Presented) The apparatus of claim 7, wherein the at least one processor, upon executing the stored instructions, is further configured to:
retrieve at least one rule from the stored at least one rule based on the one or more features extracted from each of the one or more regions of interest; and
determine the additional information based on the retrieved at least one rule.

9. 	(Previously Presented) The apparatus of claim 1, wherein the at least one processor, upon executing the stored instructions, is further configured to acquire the determined additional information.

10. 	(Original) The apparatus of claim 9, wherein the apparatus is configured to be installed in an ultrasonic imaging device comprising at least two imaging modes of:
a bloodstream imaging mode for obtaining a bloodstream image,
an elastography mode for obtaining an elastography image,
a general ultrasonic mode for obtaining a general ultrasonic mode, or
a high-resolution ultrasonic mode for obtaining a high-resolution ultrasonic image.

11. 	(Canceled) 

12. 	(Original) The apparatus of claim 1, wherein the determined additional information further comprises:
new additional information that refers to information associated with examinations to be additionally conducted.

13. 	(Currently Amended) A method for providing additional information for region of interest, the method comprising:
detecting one or more regions of interest from a first medical image of a patient; 
detecting one or more regions of interest from a second medical image of the patient; 

determining additional information needed for a diagnosis of each of the one or more regions of interest detected from the first medical image based on the one or more features extracted from each of the one or more regions of interest
providing, via a user interface, the determined additional information, and 
at least one of acquiring the determined additional information for each of the one or more regions of interest by changing an imaging mode of an ultrasonic imaging device based on the determined additional information, or controlling a display to display a message for notifying a user of an imaging mode, needed to acquire the determined additional information, of the ultrasonic imaging device, and changing the imaging mode of the ultrasonic imaging device based on a user’s selection.

14.  	(Previously Presented) The method of claim 13, wherein the providing of the additional information comprises: 
displaying the determined additional information as a hyperlink at a bottom of each of the one or more regions of interest; and
providing the determined additional information on a region of interest, among the one or more regions of interest, corresponding to a hyperlink selected by a user.

15. 	(Previously Presented) The method of claim 13, further comprising:
merging the one or more regions of interest detected from the second medical image into the first medical image, 
wherein the second medical image comprises one or more medical images captured prior to the first medical image.

16. 	(Previously Presented) The method of claim 15, wherein the first medical image and the second medical image are captured by different modalities.

17. 	(Currently Amended) The method of claim 13, wherein the determining of the additional information comprises: 
retrieving at least one rule from among one or more pre-stored rules based on the one or more features extracted from each of the one or more regions of interest; and
determining the additional information based on the retrieved at least one rule.

18. 	(Canceled) 

19.	(Original) The method of claim 13, wherein the determined additional information further comprises: 
new additional information that refers to information associated with examinations to be additionally conducted.

20. 	(Currently Amended) A computer program product comprising a non-transitory computer-readable recording medium having recorded thereon at least one program comprising commands, which when executed by a computer, performs a method, the method comprising:
detecting one or more regions of interest from a first medical image of a patient; 
detecting one or more regions of interest from a second medical image of the patient; 
extracting one or more features of each of the one or more regions of interest detected from the first medical image based on the one or more regions of interest detected from the first medical image and the one or more regions of interest detected from the second medical image; 
determining additional information needed for a diagnosis of each of the one or more regions of interest detected from the first medical image based on the one or more features extracted from each of the one or more regions of interest; 
providing, via a user interface, the determined additional information, and 
at least one of acquiring the determined additional information for each of the one or more regions of interest by changing an imaging mode of an ultrasonic imaging device based on the determined additional information, or controlling a display to display a message for notifying a user of an imaging mode, needed to acquire the determined additional information, of the ultrasonic imaging device, and changing the imaging mode of the ultrasonic imaging device based on a user’s selection. 

			
				Allowable Subject Matter 
Claims 1-10, 12-17, 19-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Moriya  et al teaches an apparatus for providing additional information for region of interest, the apparatus comprising: a memory configured to store instructions: and at least one processor electrically, 
 Yoshimura teaches et al. detecting a selected one of a plurality of pieces of characteristic biological information, by calculation using a region-of-interest setting method previously associated with the operation mode, based on a desired region selected in the region selection information; and a mode image composition unit configured to generate a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on a B-mode image generated by the B-mode image generation unit ( abstract, paragraph [0051-0052]; [0075]).  It would have been obvious to one of ordinary skill in the art to associate the additional information in Moriya in order to increase the measurement and display accuracy of the region of interested in the image (paragraph [0070]). None teaches: 
determine additional information needed for a diagnosis of each of the one or more regions of interest detected from the first medical image based on the one or more features extracted from each of the one or more regions of interest, and provide the determined additional information, and at least one of: 
acquire the determined additional information for each of the one or more regions of interest by changing an imaging mode of an ultrasonic imaging device based on the determined additional information, or control a display to display a message for notifying a user of an imaging mode, needed to acquire the determined additional information, of the ultrasonic imaging device, and change the imaging mode of the ultrasonic imaging device based on a user’s selection.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 13 and 20 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/       Primary Examiner, Art Unit 2664